IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-09-00181-CV
 
In
re Prudencio Cordova
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
The petition for writ of mandamus is
denied.[1]
 
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
(Chief Justice Gray concurs in the
judgment with a note)*
Petition
denied
Motion
to proceed in forma pauperis granted; motion for leave dismissed as moot
Opinion
delivered and filed July 22, 2009
[OT06]
 
 
*(Chief
Justice Gray concurs in the judgment to the extent it denies Cordova’s petition
for writ of mandamus.  A separate opinion will not issue.  He notes, however,
that his concurrence is based on a review of the merits of the petition and not
upon a procedural deficiency, if any.)




[1] Relator’s motion to proceed in forma
pauperis is granted.  Relator’s motion for leave is dismissed as moot; such a
motion is no longer necessary under the Rules of Appellate Procedure.



at Turner is indigent, it does not assert that Counsel has not already been paid for the services
or that there is some compelling reason that counsel should be released from his agreement to
represent Turner.
      The motion also erroneously asserts that granting the motion will not work a delay.  It already
has caused a delay and ordering this cause abated will cause further delay.  According to the
motion, the trial court is waiting on our decision on the motion to withdraw before the trial court
acts on the motion to appoint counsel.  We are now waiting on the trial court before we decide the
motion.
      I would deny the motion and order retained counsel to prepare and file appellant’s brief, thus
compelling counsel to deal with the situation he has created.  Because the majority does not, I
respectfully dissent.
      The issue of a free record is not currently before us.  I would not address it and do not join
the majority’s discussion related thereto.

                                                                         TOM GRAY
                                                                         Justice

Dissenting opinion delivered and filed April 24, 2002
Publish